Case 1:18-cv-20394-RNS Document 110-3 Entered on FLSD Docket 07/08/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       Case No.: 18-20394


  UNITED STATES OF AMERICA ex rel.
  DEREK LEWIS and JOEY NEIMAN
                        Plaintiff,

  v.

  COMMUNITY HEALTH SYSTEMS,
  INC. et al.
                    Defendant.


                        ORDER GRANTING MOTION TO APPEAR
               PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
              ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

             THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for
  Colette G. Matzzie, Consent to Designation, and Request to Electronically Receive Notices of
  Electronic Filing (the "Motion"), pursuant to the Rules Governing the Admission, Practice, Peer
  Review, and Discipline of Attorneys in the United States District Court for the Southern District
  of Florida and Section 2B of the CM/ECF Administrative Procedures. This Court having
  considered the motion and all other relevant factors, it is hereby
             ORDERED AND ADJUDGED that:
             The Motion is GRANTED. Colette G. Matzzie may appear and participate in this action on
  behalf of Plaintiffs Derek Lewis and Joey Neiman. The Clerk shall provide electronic notification
  of all electronic filings to Colette G. Matzzie, at cmatzzie@phillipsandcohen.com.
             DONE AND ORDERED in Chambers at _______________________, Florida, this
  day of _______________________.



                                                      Robert N. Scola, Jr.
                                                      United States District Judge


   Copies furnished to: All Counsel of Record


  597661.1
